Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-03451-PAB

TROY J. GRAY,

              Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

           Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on the Complaint [Docket No. 1] filed by

plaintiff Troy J. Gray on December 9, 2019. Plaintiff seeks review of the final decision

of the defendant (the “Commissioner”) denying his claim for disability insurance benefits

under Title II of the Social Security Act (the “Act”), 42 U.S.C. §§ 401–33. The Court has

jurisdiction to review the Commissioner’s final decision under 42 U.S.C. § 405(g).1

I. BACKGROUND

       On April 19, 2017, plaintiff applied for social security benefits under Title II of the

Act. R. at 9. Plaintiff alleged a disability onset date of February 26, 2017. 2 Id. After his

claims were initially denied on August 22, 2017, plaintiff requested a hearing before an



       1
        The Court has determined that it can resolve the issues presented in this
matter without the need for oral argument.
       2
        Plaintiff has been injured in accidents twice, see R. at 13, and his health
problems have persisted for at least 30 years. See R. at 78–85 (2017 disability
determination explanation where plaintiff complained of these conditions arising 28
years ago).
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 2 of 17




administrative law judge (“ALJ”). Id.

       On January 18, 2019, the ALJ issued a decision denying plaintiff’s claim. R. at

6. The ALJ found that plaintiff had not engaged in substantial gainful activity since the

onset date and had the following severe impairments: degenerative disc disease and

obesity. R. at 11. The ALJ concluded that plaintiff does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments in 20 C.F.R. §§ 404.1520(d), 404.1525, or 404.1526. Id. The ALJ

also determined that plaintiff has non-severe impairments of a recent ankle fracture and

diabetes. Id. Ultimately, the ALJ concluded that plaintiff has the residual functional

capacity (“RFC”) to perform light work with the following qualifications:

       [t]he claimant is able to sit for six out of eight hours and stand and walk for
       two out of eight hours. He is able to occasionally climb ramps and stairs.
       He can occasionally balance, stoop, kneel, crouch, and crawl. He must
       avoid ladders, ropes, or scaffolds. He must avoid unprotected heights,
       moving mechanical parts, extreme heat and cold. He can occasionally
       operate a motor vehicle, work in humidity, wetness, dust, fumes, odors,
       and pulmonary irritants. He must avoid operation of foot controls on the
       left, and no more than occasionally exposure to vibrations. He also
       requires the use of a cane for ambulation.

R. at 12. The ALJ determined that plaintiff can perform past relevant work as a user

support analyst. R. at 14.

       On October 7, 2019, the Appeals Council denied plaintif f’s request for a review

of the ALJ’s decision. R. at 1. Accordingly, the ALJ’s decision is the final decision of

the Commissioner.

II. STANDARD OF REVIEW

       Review of the Commissioner’s finding that a claimant is not disabled is limited to



                                             2
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 3 of 17




determining whether the Commissioner applied the correct legal standards and whether

the decision is supported by substantial evidence in the record as a whole. See Angel

v. Barnhart, 329 F.3d 1208, 1209 (10th Cir. 2003). T he district court may not reverse

an ALJ simply because the court may have reached a different result based on the

record; the question instead is whether there is substantial evidence showing that the

ALJ was justified in her decision. See Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019). “Substantial evidence is more than a mere scintilla, and means only such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. (citation and quotation omitted). “The threshold for such evidentiary

sufficiency is not high.” Id. Nevertheless, “[e]vidence is not substantial if it is

overwhelmed by other evidence in the record or constitutes mere conclusion.”

Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). T he district court will not

“reweigh the evidence or retry the case,” but must “meticulously examine the record as

a whole, including anything that may undercut or detract from the ALJ’s findings in order

to determine if the substantiality test has been met.” Flaherty v. Astrue, 515 F.3d 1067,

1070 (10th Cir. 2007). Nevertheless, “if the ALJ failed to apply the correct legal test,

there is a ground for reversal apart from a lack of substantial evidence.” Thompson v.

Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

III. THE FIVE-STEP EVALUATION PROCESS

       To qualify for disability benefits, a claimant must have a medically determinable

physical or mental impairment expected to result in death or last for a continuous period

of twelve months that prevents the claimant from performing any substantial gainful



                                              3
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 4 of 17




work that exists in the national economy. 42 U.S.C. § 423(d)(1)-(2). Furthermore,

       [a]n individual shall be determined to be under a disability only if his
       physical or mental impairment or impairments are of such severity that he
       is not only unable to do his previous work but cannot, considering his age,
       education, and work experience, engage in any other kind of substantial
       gainful work which exists in the national economy, regardless of whether
       such work exists in the immediate area in which he lives, or whether a
       specific job vacancy exists for him, or whether he would be hired if he
       applied for work.

42 U.S.C. § 423(d)(2)(A) (2006). The Commissioner has established a five-step

sequential evaluation process to determine whether a claimant is disabled. 20 C.F.R.

§ 404.1520; Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988). The steps of the

evaluation are:

       (1) whether the claimant is currently working; (2) whether the claimant has
       a severe impairment; (3) whether the claimant’s impairment meets an
       impairment listed in appendix 1 of the relevant regulation; (4) whether the
       impairment precludes the claimant from doing his past relevant work; and (5)
       whether the impairment precludes the claimant from doing any work.

Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citing 20 C.F.R.

§ 404.1520(b)-(f)). A finding that the claimant is disabled or not disabled at any point in

the five-step review is conclusive and terminates the analysis. Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991).

       The claimant has the initial burden of establishing a case of disability. However,

“[i]f the claimant is not considered disabled at step three, but has satisf ied her burden of

establishing a prima facie case of disability under steps one, two, and four, the burden

shifts to the Commissioner to show the claimant has the residual functional capacity

(RFC) to perform other work in the national economy in view of her age, education, and

work experience.” See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005);

                                             4
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 5 of 17




see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). W hile the claimant has the

initial burden of proving a disability, “the ALJ has a basic duty of inquiry, to inform

himself about facts relevant to his decision and to learn the claimant’s own version of

those facts.” Hill v. Sullivan, 924 F.2d 972, 974 (10th Cir. 1991).

IV. DISCUSSION

       Plaintiff raises four objections to the ALJ’s order: (1) the RFC assessment is

inconsistent with the medical evidence of record; (2) the ALJ failed to properly consider

the consistency between the medical evidence and plaintiff’s subjective allegations of

disabling pain; (3) the ALJ erred in discounting plaintiff’s treatment records and

opinions; (4) the ALJ erred in concluding that plaintiff is capable of performing highly

skilled past relevant work. Docket No. 12 at 5–19. The Court addresses each in turn.

       A. RFC Determination

       Plaintiff contends that the ALJ’s RFC assessment is not supported by substantial

evidence. Id. at 5. First, he claims that the ALJ failed to consider the mental limitations

resulting from the narcotic medication that plaintiff was prescribed to treat his pain. Id.

at 5–6. Plaintiff states that this medication, prescribed by Dr. Daniel Hubbard, causes

drowsiness and lack of concentration. Id. at 6. Adverse side effects from medication,

plaintiff claims, must be considered in the RFC determination, and it was error for the

ALJ not to take into account the mental limitations caused by these side effects

because there is record evidence of plaintiff’s impaired ability to maintain

“concentration[,] persistence[,] or pace in a work setting.” Id.

       For support, plaintiff cites evidence of his impaired ability to maintain



                                              5
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 6 of 17




concentration. Id. However, while the evidence that plaintiff cites, mostly Dr. Hubbard’s

office records, shows that plaintiff has trouble concentrating, falling asleep, and staying

awake, see, e.g., R. at 256, 257, the record does not attribute these issues to plaintif f’s

medications,3 and plaintiff’s health questionnaire reflects that plaintiff had these issues

only “several days” in the two weeks before his examination. R. at 256. Nor does the

record explain what has changed since plaintiff’s initial injury decades ago such that his

trouble concentrating and with sleep have resulted in his not being able to work after

February 26, 2017. Indeed, the record indicates that while plaintiff complains of

concentration and persistence limitations, “these conditions started 28 years ago, yet he

has been able to work until 02/26/17.” R. at 81. The ALJ also determined that though

plaintiff complains that he has trouble concentrating, he plays video games, which

“requires the ability to be responsive to instructions to navigate through the complexities

of each level in order to achieve a specific goal and win the game.” R. at 13.

       Plaintiff, relying on Hamlin v. Barnhart, 365 F.3d 1208, 1221 (10th Cir. 2004),

explains that evidence of the ability to watch television is a minimal daily activity that is

not sufficient evidence that a claimant does not suffer disabling pain. Docket No. 12 at

8–9. The Court agrees that watching television and playing unspecified video games

cannot, by themselves, properly support a finding that plaintiff was unable to

concentrate, as the ALJ made no finding about what type of programs plaintiff watched


       3
        The ALJ determined that the fact that plaintiff’s medications were “PRN”
prescriptions, i.e., as-needed, means that there were times when plaintiff did not require
the medication as frequently and that plaintiff’s pain was not chronic. R. at 13. Plaintiff
argues that this conclusion of the ALJ’s is “pure speculation” as to the hospital staf f’s
medical judgment. Docket No. 12 at 7. Even if plaintiff is correct, however, this point is
not conclusive and was not the sole basis of the ALJ’s RFC determination.

                                              6
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 7 of 17




or what degree of complexity was required for the video games that plaintiff played.

See Mondragon v. Apfel, 3 F. App’x 912, 916 (10th Cir. 2001) (unpublished). But it was

not just plaintiff’s video game playing that the ALJ relied upon. Rather, there is other

evidence to support the RFC determination, including that plaintiff testified that, despite

allegedly suffering constant disabling pain, he is able to ride a motorcycle, drive a car,

shop in stores, prepare meals, dine in restaurants, and spend time reading and

watching television. See R. at 13–14 (citing R. at 459 (riding motorcycle); R. at 180

(shopping in stores); R. at 181 (dining in restaurants with family and watching

television)); see also R. at 69 (testimony about reading); R. at 69–70 (testimony

about riding motorcycle). Moreover, the RFC is a determination of what a

complainant can do despite impairments and limitations. 20 C.F.R. § 404.1545(a)(1).

As a result, plaintiff’s arguments are unpersuasive, and the Court finds that the ALJ’s

RFC determination is supported by substantial evidence in the record.

       B. Subjective Allegations

       Plaintiff argues that the ALJ applied the incorrect standard to his subjectiv e

allegations and thus failed to give them proper consideration. Docket No. 12 at 9–11.

The Court must affirm the ALJ’s conclusion regarding whether plaintiff’s subjective

allegations comport with the evidence in the record so long as there is substantial

evidence. Ellison, 929 F.2d at 536. “Substantial evidence is more than a mere scintilla

and is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Flaherty, 515 F.3d at 1070.

       As plaintiff notes, an ALJ must “consider all [of a claimant’s] symptoms, including



                                             7
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 8 of 17




pain, and the extent to which [a claimant’s] symptoms can reasonably be accepted as

consistent with the objective medical evidence and other evidence.” 20 C.F.R.

§ 404.1529(a). The ALJ must also “evaluate the intensity and persistence of [a

claimant’s] symptoms so that [the ALJ] can determine how [a claimant’s] symptoms limit

[a claimant’s] capacity for work.” Id. § 404.1529(c). But § 404.1529(a) also requires an

ALJ to determine whether plaintiff’s statements are consistent with the record evidence.

See also § 404.1529(c)(4) (“We will consider whether there are any inconsistencies in

the evidence and the extent to which there are any conflicts between your statements

and the rest of the evidence.”). Plaintiff argues that the ALJ’s determination that the

evidence “does not support a conclusion that the claim ant has chronic pain that never

varies in intensity,” R. at 13, is neither supported by substantial evidence nor applies

the proper standard. Docket No. 12 at 10. Rather, plaintif f insists that he need only

show that his pain significantly interferes with his ability to work. Id. (citing

§ 404.1529(a)).

       The ALJ determined that, although plaintiff has complained of lower back pain

and some tenderness, “examination showed normal range of motion in all major joints

without tenderness to palpation or significant deformities,” R. at 13, and further that

plaintiff’s allegations are “generally inconsistent with the record as a whole.” R. at 14.

While plaintiff places great weight on the ALJ’s statement that the evidence does not

support a “conclusion that the claimant has chronic pain that never varies in intensity,”

R. at 13, this argument is unpersuasive for two reasons. First, although the ALJ used

“chronic pain that never varies in intensity,” rather than a term that might more closely

track the appropriate standard, the ALJ’s analysis demonstrates that she considered all

                                               8
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 9 of 17




of plaintiff’s symptoms and medical records to determine whether plaintiff’s allegations

were consistent with the available evidence. See, e.g., R. at 13 (citing R. at 459, 460,

465, 624, 639, 648 (inconsistent evidence of numbness in lower extremities)); id. (citing

R. at 252, 262, 268, 704, 723, 732, 738 (ev idence of normal muscle tone despite injury

to nerve root of lumbar spine)); id. (citing R. at 454 (evidence of normal range of motion

in all joints without tenderness or significant deformities)); id. (citing R. at 254, 259, 263,

269, 272, 277, 470, 492, 511, 517, 520, 522, 523 (prescription f or gapapentin for

symptoms)). Second, the Court’s duty on review is to determine whether there is

substantial evidence in the record for the ALJ’s decision to discount plaintiff’s

allegations. Therefore, even if the ALJ applied the incorrect standard – though there is

no evidence that she actually did – the Court would not reverse the ALJ’s discounting of

plaintiff’s subjective allegations if that discounting is supported by substantial evidence.

       First, the Court notes that the RFC limited plaintiff to light work and added

several additional limitations, including regarding the time plaintiff may sit, stand, and

walk, what he may be exposed to, what he may operate, and that he may use a cane to

ambulate. R. at 12. Second, while plaintiff complained that he cannot work due to

chronic back pain that radiates into his lower extremities and that is exacerbated by

prolonged sitting, standing, and movement, he indicated that he requires no help with

personal care and household chores, R. at 177–83, and that he can sit f or four hours,

and that he had no trouble alternating sitting or standing at work. R. at 63 (no problem

standing up and down at desk); R. at 72 (stating that he could possibly sit for four hours

before he would be in pain). There is, therefore, substantial evidence to support the

ALJ’s conclusion that plaintiff’s symptoms were not as severe as he alleged. The ALJ

                                               9
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 10 of 17




 noted that, though plaintiff’s initial injuries to his back and left leg were caused by a

 motorcycle accident decades ago,4 plaintiff still rides his motorcycle. See R. at 13; R. at

 69–70 (explaining that he now takes his motorcycle for short trips to the movie theatre

 or to a restaurant, but rode it to Sturgis, South Dakota in 2013 or 2014); R. at 459

 (complaining of a March 2018 ankle injury from loading his motorcycle onto a trailer

 while preparing to leave on a trip). In addition, the evidence indicates that plaintiff was

 able to work for decades, from August 1986 until February 2017, despite his 1980s

 motorcycle injury, R. at 170, and that he has normal range of motion without tenderness

 to palpation or significant deformities. R. at 454; see also White v. Barnhart, 287 F.3d

 903, 909–10 (10th Cir. 2001) (stating that courts should defer to the credibility

 determinations of the ALJ in resolving issues of subjective allegations). Plaintiff cites

 no contradictory evidence. Indeed, plaintiff notes that the ALJ is to “determine the

 extent to which . . . alleged functional limitations . . . can reasonably be accepted as

 consistent with the medical signs . . . and other evidence.” Docket No. 12 at 10

 (quoting 20 C.F.R. § 404.1529(a)). The Court finds that the ALJ’s discounting plaintiff’s

 subjective allegations to have been supported by substantial evidence in the record.

        Plaintiff argues that the ALJ misapplied Social Security Ruling (“SSR”) 16-3p,

 which accounts for individuals not always alleging the same intensity, persistency, or



        4
         The ALJ noted plaintiff’s complaints of pain caused by a motorcycle accident.
 See R. at 13; see also R. at 64 (confirming that his pain problems stem from a
 motorcycle accident in the 1980s); R. at 255 (moderate-severe leg pain that is constant
 and fluctuating); R. at 260 (fluctuating, persistent back pain); R. at 725 (leg pain and
 back pain); R. at 730 (back pain). The ALJ also noted plaintiff’s obesity, which she
 explained would exacerbate his other symptoms. R. at 13 (citing R. at 253, 258, 261,
 267, 273, 277, 283).

                                              10
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 11 of 17




 functional effects of their symptoms, since symptoms can vary. Docket No. 12 at 10

 (quoting SSR 16-3p). But plaintiff provides no further argument or support that the ALJ

 failed to recognize that symptoms change and may vary in consistency beyond her

 possible misstatement of the standard. As a result, the Court finds that there is

 substantial evidence in the record to support the ALJ’s conclusion that plaintif f’s

 subjective allegations of limitations were not supported.

        C. Treatment Records and Opinions

        Plaintiff argues that the ALJ used speculative lay opinion to discount the

 evidence of plaintiff’s treating physician, Dr. Hubbard, who concluded that plaintiff’s

 “physical condition produces pain and some days due to the pain [plaintiff was] unable

 to work” and is “unable to walk” or “do outdoor activities” in severe weather. Docket No.

 12 at 11 (citing R. at 56). By concluding that plaintiff spends time reading, playing video

 games, and watching television, and therefore that plaintiff’s allegations of difficulty

 concentrating are unsupported, plaintiff argues that the ALJ “ignore[d] the medical

 evidence.” Id.5 In addition, plaintiff argues that the effect of his injuries is cumulative.

 Id. at 13.

        As to the objection that the ALJ discounted Dr. Hubbard’s opinion, the ALJ f ound

 his opinion persuasive in some respects. R. at 13. The ALJ noted that Dr. Hubbard


        5
           Plaintiff also objects that the ALJ made no attempt to develop the record on the
 issue of side effects. Id. at 12–13. Rather, plaintiff contends that she speculated about
 the skills required to play a video game as evidence that plaintiff can still concentrate
 and pay attention at his job. Id. at 13. These objections rely on the same arguments
 that the Court has already considered regarding the RFC determination and plaintiff’s
 subjective allegations, and they need not be re-reviewed here. Moreover, there is little
 record evidence that plaintiff had concentration issues at work, except for his testimony,
 as he performed the same job after his injuries for many years.

                                               11
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 12 of 17




 opined that plaintiff is able to “perform a range of work similar to aspects of both the

 light or medium exertional level with various postural and environmental limitations.” Id.

 As a result, the ALJ placed limitations in plaintiff’s RFC regarding lifting and the use of

 assistive devices, but she found plaintiff’s tolerance for sitting, standing, and walking to

 be inconsistent with Dr. Hubbard’s opinion. R. at 13–14. Further, plaintif f overstates

 Dr. Hubbard’s opinion. Dr. Hubbard determined that plaintiff could frequently lift up to

 10 pounds, could occasionally lift up to 50 pounds, and could occasionally carry up to

 10 pounds. 6 R. at 778. And, while Dr. Hubbard found that plaintiff can sit for 15

 minutes and stand and walk for 20 minutes without interruption, he determined that

 plaintiff can sit for five out of eight hours per day with frequent breaks and can stand for

 one hour per day at five to ten minutes per time. R. at 779. This conclusion appears

 largely consistent with both the RFC and the opinion of Dr. Lawrence Landwehr, who

 performed a functional capacity assessment, and whom the ALJ found “considerably

 persuasive.” R. at 14; R. at 786. Dr. Landwehr concluded that plaintiff can stand or



        6
          Plaintiff appears to argue that the ALJ erred in finding a severe impairment of
 “degenerative disc disease” rather than “sciatic nerve injury,” which Dr. Hubbard found
 that plaintiff suffered from. See Docket No. 12 at 4, 15; Docket No. 14 at 3. P laintiff
 does not explain, however, how or why this alleged problem with the ALJ’s
 determination affects any of the errors that plaintiff claims in his opening brief.
 Relatedly, plaintiff argues that the ALJ’s findings are inconsistent with examination
 findings that show atrophy of plaintiff’s left leg, no feeling in his left leg, and left foot
 drop. See Docket No. 14 at 3; see also Docket No. 12 at 15. The ALJ, however,
 considered these issues and found that, despite injury to the nerve root of his lumbar
 spine, examination showed normal lower extremity muscle tone and paraspinous
 muscle tone. R. at 13 (citing R. at 252, 262, 268, 704, 723, 732, 738). T he ALJ also
 found that the record also shows that plaintiff has normal range of motion in all joints
 without tenderness or significant deformities, id. (citing R. at 454), and the ALJ found
 that plaintiff’s complaint of numbness in his lower extremities was not consistent in the
 record. Id. (citing R. at 459, 460, 465, 624, 639, 648).

                                               12
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 13 of 17




 walk at least two hours out of an eight hour day, with normal breaks, and can sit for

 about six hours in an eight hour day, with normal breaks. Id. This is further supported

 by plaintiff’s testimony at the hearing. R. at 72 (stating that he could sit for four hours).

 The ALJ found that Dr. Landwehr’s conclusion is more consistent with the record as a

 whole, given that plaintiff is able to ride a motorcycle, operate a vehicle, and shop for

 personal items. R. at 14. Indeed, plaintiff continued to ride his motorcycle and was

 preparing for a long motorcycle trip when he suffered his March 2018 ankle injury, from

 which he appears to have largely recovered. R. at 65–66, 459; see also Raymond v.

 Astrue, 621 F.3d 1269, 1273 (10th Cir. 2009) (ALJ reasonably noted claimant

 sometimes rode his motorcycle for 50 miles); Gossett v. Bowen, 862 F.2d 802, 807

 (10th Cir. 1988) (claimant’s ability to drive a standard-shift vehicle supported a finding

 that he was not disabled). Furthermore, it was reasonable for the ALJ to give Dr.

 Landwehr’s opinion on plaintiff’s capacity great weight, since Dr. Landwehr is a state

 agency medical expert and is an expert in social security disability evaluations. See 20

 C.F.R. § 404.1527(e); see also Hamlin, 365 F.3d at 1215 (if ALJ relies on opinion of

 nontreating physician, ALJ must explain the weight given to that opinion and how the

 opinion is weighed given treating physician’s opinion); Martinez v. Comm’r of Soc. Sec.,

 777 F. App’x 930, 936 (10th Cir. 2019) (unpublished) (“As a State ag ency medical

 consultant, Dr. Matus is a highly qualified expert in Social Security evaluation.”);

 Andersen v. Colvin, 541 F. App’x 842, 846 (10th Cir. 2013) (unpublished) (ALJ “properly

 gave more weight to the opinion of the state agency physician”); Hoskins v. Comm’r of

 Soc. Sec., 106 F. App’x 412, 415 (6th Cir. 2004) (unpublished) (“State agency medical



                                              13
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 14 of 17




 consultants are considered experts and their opinions may be entitled to greater weight

 if their opinions are supported by the evidence.”). Though plaintiff states that the only

 contradiction to Dr. Hubbard’s conclusion is that the ALJ noted that, despite plaintif f’s

 foot drop, he has normal muscle tone and an adequate range of motion, this argument

 ignores Dr. Landwehr’s findings.

        Further, the Court finds that plaintiff places improper emphasis on the ALJ’s

 negative inference regarding plaintiff’s ability to read, watch television, and play video

 games. Plaintiff accuses the ALJ of substituting her own lay opinion for the medical

 opinion of Dr. Hubbard and of basing her finding not on objective evidence. Docket No.

 12 at 11–13. As explained above, however, while the ALJ may have assumed that

 plaintiff was playing complex video games, it was not just plaintiff’s video game playing

 that the ALJ relied upon. Moreover, plaintiff’s argument ignores the ALJ’s consideration

 of the evidence as a whole and further contradicts the rule that “the ALJ, not a

 physician, is charged with determining a claimant’s RFC from the medical record.”

 Howard v. Barnhart, 379 F.3d 945, 949 (10th Cir. 2004); 20 C.F.R. § 404.1546(c) (ALJ

 assesses RFC); see also Romo v. Comm’r, Soc. Sec. Admin., 748 F. App’x 182, 186

 (10th Cir. 2018) (unpublished) (holding that ALJ did not substitute his own opinion for

 physician’s in discounting doctor’s opinions because “[t]he ALJ simply determined that

 [the physician’s] sitting, standing, and walking limitations were not supported by

 objective evidence, which is a legitimate basis for the ALJ to afford the opinion less

 weight”).

        In support of his argument that plaintiff’s injuries are cumulative, plaintiff notes

 that he first injured his back and left leg in 1989, “severing a lumbar nerve and leaving

                                              14
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 15 of 17




 him in lifelong need of a cane.” Docket No. 12 at 13. Then, he fractured his right ankle

 when his motorcycle rolled over him. Id. The ALJ, however, considered both of these

 injuries – indeed, the motorcycle accident is the principal cause of plaintiff’s injuries,

 see R. at 64 – and determined that the ankle fracture does not more than minimally limit

 plaintiff and is not severe, as it is not expected to be durational and is accommodated

 with limitations. R. at 11 (citing R. at 311, 327, 332, 335). Furthermore, the ankle injury

 occurred after plaintiff’s claimed injury onset date of February 26, 2017. Id. The Court

 thus finds substantial record evidence for the ALJ’s determination that plaintiff’s

 reported activities of daily living are generally inconsistent with the degree of functional

 limitation alleged.

        D. Ability to Perform Past Relevant Work

        Finally, plaintiff challenges the ALJ’s determination that plaintiff’s past relevant

 work (“PRW”) as a user support analyst for a phone company could be performed

 “generally” and “actually.” Docket No. 12 at 15. Plaintiff argues that, if the ALJ’s

 assessment of the RFC is to be sustained, plaintiff cannot perform his PRW as

 generally performed because that job requires duties that are beyond what is

 contemplated in the RFC, since the RFC did not include the plaintif f’s mental or

 cognitive limitations attributable to pain and concentration. Id. at 16. As support,

 plaintiff states that, at the hearing, when he was asked why he could not return to his

 previous job, he stated that he could not m ake decisions at work due to concentration

 problems, and there is no evidence that plaintiff has these abilities now. Id. Moreover,

 if the standard is “actually” performed, plaintiff states that the ALJ must develop the



                                              15
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 16 of 17




 record by questioning the claimant, who is the best source of information on how his job

 was actually performed, and that plaintiff testified that he is unable to perform his PRW

 because he cannot concentrate enough to make correct decisions and because he

 missed too much work. Id. at 16–18.

        At this stage of the analysis, if a claimant is able to perform past relevant work,

 the claimant is not disabled. See 20 C.F.R. § 404.1520(f) (“If you can still do [past

 relevant work], we will find that you are not disabled.”). The ALJ determined that

 plaintiff is able to perform his PRW after hearing from a vocational expert who testified

 that a hypothetical individual with the same “vocational profile” as plaintiff could perform

 the plaintiff’s PRW. R. at 15; R. at 72–76. The ALJ further determined that the PRW

 does not require any activity precluded by claimant’s RFC. Id.; see Dictionary of

 Occupational Titles (“DOT”) # 032.262-010, 1991 W L 646554 (defining plaintiff’s PRW

 as a “sedentary” job requiring only brief or occasional standing and walking). This is

 further supported by plaintiff’s statement at the hearing that it was not a problem that he

 was “standing up and down at the desk.” R. at 63–64. 7 In addition, it was appropriate

 for the ALJ to base her determination in part on the testimony of a vocational expert’s

 response to hypothetical questions. See Lately v. Colvin, 560 F. App’x 751, 755 (10th

 Cir. 2014) (unpublished); see also 20 C.F.R. § 404.1560(b)(2). As a result, there is

 substantial evidence in the record to support the ALJ’s conclusion that plaintif f could

 return to his PRW.

 V. CONCLUSION


        7
         Plaintiff stated in his work history report that his job required sitting and
 standing for approximately three hours and 45 minutes per day. R. at 215.

                                               16
Case 1:19-cv-03451-PAB Document 16 Filed 03/29/21 USDC Colorado Page 17 of 17




       For these reasons, it is

       ORDERED that the decision of the Commissioner that plaintiff is not disabled is

 AFFIRMED. It is further

       ORDERED that this case is closed.


       DATED March 29, 2021.

                                        BY THE COURT:


                                        ____________________________
                                        PHILIP A. BRIMMER
                                        Chief United States District Judge




                                           17
